Case: 11-15008    Date Filed: 10/16/2012   Page: 1 of 4

                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 11-15008
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 4:11-cr-00032-RH-WCS-1



UNITED STATES OF AMERICA, llllllllllllllllllllllllllllllllllllllll
                                                         Plaintiff-Appellee,

                                   versus

JAMEY ALEXANDER MURPHY, llllllllllllllllllllllllllllllllllllllll

                                                         Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                          ________________________

                               (October 16, 2012)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Jamey Alexander Murphy appeals his total 270-month sentence, imposed
              Case: 11-15008     Date Filed: 10/16/2012    Page: 2 of 4

after pleading guilty to conspiracy to distribute and possess with intent to distribute

more than 5 kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A)(ii), and 846 (“Count 1”); possession with intent to distribute more than

500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(ii) (“Count

2”); and possession of a firearm in furtherance of a drug-trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i) (“Count 3”). Murphy attacks his sentence

as procedurally and substantively unreasonable. First, he argues that the district

court did not make an individualized finding regarding the drug quantity reasonably

foreseeable to him. Second, he argues that the length of the sentence is

unreasonable, and that the court unfairly emphasized his criminal history over the

other 18 U.S.C. § 3553(a) factors.

        We review a sentence for reasonableness under a deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586,

591, 169 L.Ed.2d 445 (2007). The party challenging the sentence has the burden

of establishing that the sentence is unreasonable in light of the record and the

§ 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,


                                           2
              Case: 11-15008     Date Filed: 10/16/2012    Page: 3 of 4

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the court must also consider, among other factors,

the nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guideline range, and the

pertinent policy statements of the Sentencing Commission. See generally id. §

3553(a)(1), (3)-(7).

      We must first “ensure that the district court committed no significant

procedural error, such as failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence.” Gall, 552 U.S. at 51, 128 S.Ct at

597. Once we determine that a sentence is procedurally reasonable, we examine

whether the sentence is substantively reasonable, taking into account the totality of

the circumstances. Id.; United States v. Livesay, 525 F.3d 1081, 1091 (11th Cir.

2008).

      A sentence may be substantively unreasonable if the district court arbitrarily

selects the sentence, bases the sentence on impermissible factors, or fails to consider

pertinent § 3553(a) factors. United States v. Pugh, 515 F.3d 1179, 1191-92 (11th


                                          3
               Case: 11-15008     Date Filed: 10/16/2012   Page: 4 of 4

Cir. 2008). We ordinarily expect a sentence falling within the guidelines range to

be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A

sentence imposed well below the statutory maximum penalty is another indicator of

a reasonable sentence. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). We will reverse only if “left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” Pugh, 515 F.3d at 1191 (quotation omitted).

      Murphy fails to demonstrate that his sentence is procedurally or substantively

unreasonable. The court calculated the drug quantity from Murphy’s own

statements regarding his cocaine purchases over 18 months. Along with his prior

convictions, the court considered his positive characteristics and the nature and

circumstances of the offense. Further, Murphy’s 210-month sentence on Counts 1

and 2 was the lowest choice in the applicable guideline range of 210 to 262 months’

imprisonment, and well below the statutory maximum terms of imprisonment, life or

40 years, respectively.

      Upon review of the entire record on appeal, and after consideration of the

parties’ appellate briefs, we affirm.

      AFFIRMED.


                                          4